Citation Nr: 0636543	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had 20 years of active military service between 
October 1951 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The issue of entitlement to a disability evaluation in excess 
of 30 percent for COPD is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 5, 2005, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant's authorized representative that the veteran wished 
to withdraw his appeal with respect to the issue of 
entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issue involving entitlement to 
TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (a), (b) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In October 2005, the veteran's authorized representative 
submitted a VA Form 21-4138, Statement in Support of Claim, 
withdrawing the claim of entitlement to TDIU.  As the veteran 
has withdrawn his appeal prior to the Board issuing a 
decision on the merits of his claim, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue. Accordingly, the 
Board does not have jurisdiction to review this appellate 
issue and it is dismissed.


ORDER

Entitlement to TDIU is dismissed.


REMAND

The veteran's COPD is rated 30 percent disabling pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6604.  A 60 percent rating 
is warranted for FEV-1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

The veteran underwent VA compensation and pension (C&P) 
respiratory examination in June 2004.  The examination report 
did not include results of FEV-1/FVC or the veteran's maximum 
exercise capacity.  Without these two tests, and without an 
explanation regarding why they were not administered, the 
Board is unable to fully assess the merits of the veteran's 
increased rating claim.  In light of the fact that the 
required testing was not performed, as well as the fact that 
it has been over two years since the veteran was last 
examined, fundamental fairness to the veteran warrants 
conducting another VA C&P respiratory examination.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a new 
VA examination to ascertain the severity 
of his COPD. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  The 
examination report should include the 
results of the testing listed in the 
rating schedule, i.e., FEV-1, FEV-1/FVC, 
(DLCO (SB)), and maximum exercise 
capacity expressed in ml/kg/min.; or, if 
a test cannot be performed, the 
examination report should indicate why 
the test was not performed.  

The examiner should state whether there 
is a diagnosis of pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization, core pulmonale, 
or right ventricular hypertrophy.  The 
examiner should state whether there has 
been an episode of acute respiratory 
failure or if outpatient oxygen therapy 
is required.

In addition, the examiner should be 
requested to state which test result most 
accurately reflects the level of 
disability.  

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
including informing the veteran of the 
amendment to the rating schedule 
concerning respiratory conditions 
effective October 6, 2006, the case 
should be reviewed on the basis of the 
additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


